UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT



                                        No. 20-2386


                                     ZOE AJJAHNON,

                                                          Appellant

                                            v.

        ST. JOSEPH’S UNIVERSITY MEDICAL CENTER; RWJ BARNABAS
                              HEALTH, INC.


                     On Appeal from the United States District Court
                               for the District of New Jersey
                        (D.N.J. Civil Action No. 2-19-cv-16990)
                      District Judge: Honorable Brian R. Martinotti

                          SUR PETITION FOR REHEARING

Present: SMITH, Chief Judge, McKEE, AMBRO, CHAGARES, JORDAN,
HARDIMAN, GREENAWAY, JR., KRAUSE, RESTREPO, BIBAS, PORTER,
MATEY, and PHIPPS, Circuit Judges


       The petition for rehearing filed by Appellant in the above-entitled case having

been submitted to the judges who participated in the decision of this Court and to all the

other available circuit judges of the circuit in regular active service, and a majority of the

judges of the circuit in regular service not having voted for rehearing, the petition for

rehearing by the Court en banc is denied.
      It is hereby ordered that the petition for rehearing by the panel is granted. The

judges who participated in the decision of this Court will issue an amended opinion and

judgment.

                                                        BY THE COURT,


                                                        s/ Thomas L. Ambro
                                                              Circuit Judge
Dated: December 28, 2020
JK/cc: Zoe Ajjahnon
All Counsel of Record




                                             2